 1   MICHAEL N. FEDER
     Nevada Bar No. 7332
 2   DICKINSON WRIGHT PLLC
     8363 West Sunset Road, Suite 200
 3   Las Vegas, NV 89113
     Telephone: 702-550-4440
 4   Facsimile: 844-670-6009
     Email: mfeder@dickinson-wright.com
 5
     MARTIN D. HOLMES (Admitted Pro Hac Vice)
 6   Tennessee Bar No. 012122
     PETER F. KLETT (Admitted Pro Hac Vice)
 7   Tennessee Bar No. 012688
     DICKINSON WRIGHT PLLC
 8   Fifth Third Center, Suite 800
     424 Church Street
 9   Nashville, TN 37219
     Telephone: 615-244-6538
10   Facsimile: 844-670-6009
     Email: mdholmes@dickinsonwright.com
11          pklett@dickinsonwright.com

12   Attorneys for Plaintiffs, Putative Collective Class Members
     and Putative Hawaii Class Members
13
     Howard E. Cole
14   State Bar No. 4950
     Jennifer K. Hostetler
15   State Bar No. 11994
     LEWIS ROCA ROTHGERBER CHRISTIE LLP
16   3993 Howard Hughes Pkwy., Suite 600
     Las Vegas, NV 89169-5996
17   Tel: 702.949.8200
     Fax: 702.949.8398
18   E-mail: hcole@lrrc.com
     Email: jhostetler@lrrc.com
19
     Kirstin E. Muller*
20   Alison M. Hamer*
     Benjamin J. Treger*
21   California State Bar No. 285283
     HIRSCHFELD KRAEMER LLP
22   233 Wilshire Boulevard, Suite 600
     Santa Monica, CA 90401
23   Tel: 310.255.0705
     Fax: 310.266.0986
24   E-mail: kmuller@hkemploymentlaw.com
     E-mail: ahamer@hkemploymentlaw.com
25   E-mail: btreger@hkemploymentlaw.com
     *Has complied with LR IA 11-2
26
     Attorneys for Defendants
27

28
                                                     1
                                                                   4834-7166-1168
     CASE NO. 2:18-cv-00979-CMN-VCF
 1                                    UNITED STATES DISTRICT COURT,

 2                                         DISTRICT OF NEVADA

 3

 4   DANIEL GONZALEZ and JEFFREY                      Case No. 2:18-cv-00979-GMN-VCF
     HUGHES,
 5                                                    JOINT MOTION FOR SEVEN-DAY
                        Plaintiffs,                   EXTENSION TO SUBMIT A
 6                                                    PROPOSED DISCOVERY PLAN AND
     vs.                                              SCHEDULING ORDER
 7
     DIAMOND RESORTS
 8   INTERNATIONAL MARKETING, INC.,
     DIAMOND RESORTS
 9   INTERNATIONAL, INC., DIAMOND
     RESORTS CORPORATION, and WEST
10   MAUI RESORTS PARTNERS, L.P.,

11                      Defendants.

12

13
            The parties file this Joint Motion for a Seven-Day Extension to Submit a Proposed
14
     Discovery Plan and Scheduling Order. This is the second request for extension. The original
15
     deadline was October 22, 2016. The current deadline is October 26, 2018. The parties request an
16
     extension through November 2, 2018.
17
            The parties have worked amicably to develop a proposed discovery plan and scheduling
18
     order and have made substantial progress in that regard. The parties, however, need additional time
19
     to work out the final details, including the possibility of an early resolution of this case through
20
     mediation.
21
            Accordingly, the parties request a seven-day extension from October 26, 2018 to
22
     November 2, 2018.
23
            Dated: October 26, 2018.
24
                                                            Oct 30, 2018
25

26
27

28
                                                      2

     CASE NO. 2:18-cv-00979-CMN-VCF
 1 DICKINSON WRIGHT PLLC                           HIRSCHFELD KRAEMER LLP
 2

 3 /s/ Martin D. Holmes                            /s/ Alison Megan Hamer
   MICHAEL N. FEDER                                ALISON M. HAMER
 4 Nevada Bar No. 7332                             (Admitted Pro Hac Vice)
   8363 West Sunset Road, Suite 200                California Bar No. 258281
 5 Las Vegas, NV 89113                             BENJAMIN J. TREGER
                                                   (Admitted Pro Hac Vice)
 6 MARTIN D. HOLMES                                California Bar No. 285283
                                                   KIRSTIN E. MULLER
 7 (Admitted Pro Hac Vice)                         (Admitted Pro Hac Vice)
   Tennessee Bar No. 012122                        California Bar No. 186373
 8 PETER F. KLETT                                  Hirschfeld Kramer LLP
     (Admitted Pro Hac Vice)                       233 Wilshire Boulevard, Suite 600
 9 Tennessee Bar No. 012688                        Santa Monica, California 90401
   Fifth Third Center, Suite 800                   HOWARD E. COLE
10 424 Church Street
                                                   Nevada Bar No. 4950
   Nashville, TN 37219                             JENNIFER K. HOSTETLER
11
                                                   Nevada Bar No. 11994
12 Attorneys for Plaintiffs, Putative Collective   3993 Howard Hughes Pkwy, Suite 600
   Class Members and Putative Hawaii Class         Las Vegas, NV 89169-5996
13 Members
                                                   Attorneys for Defendants
14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                      3

      CASE NO. 2:18-cv-00979-CMN-VCF
 1                                    CERTIFICATE OF SERVICE

 2          I hereby certify that on October 26, 2018, I caused a true and accurate copy of the

 3   foregoing, JOINT MOTION FOR FOUR-DAY EXTENSION TO SUBMIT A PROPOSED

 4   DISCOVERY PLAN AND SCHEDULING ORDER, to be filed with the Clerk of the Court via

 5   the Court’s CM/ECF system, which sent an electronic copy of the same to the following counsel

 6   of record:

 7    Michael N. Feder                                    Martin D. Holmes
      DICKINSON WRIGHT PLLC                               Peter F. Klett
 8
      8363 West Sunset Road, Suite 200                    DICKINSON WRIGHT PLLC
 9    Las Vegas, NV 89113                                 Fifth Third Center, Suite 800
      Phone: (702) 550-4440                               424 Church Street
10    Fax: (844) 670-6009                                 Nashville, TN 37219
      Email: mfeder@dickinson-wright.com                  Phone: (615) 244-6538
11                                                        Fax: (844) 670-6009
12                                                        Email: mdholmes@dickinsonwright.com
                                                          Email: pklett@dickinsonwright.com
13

14    Howard E. Cole                                      Alison Megan Hamer
      Jennifer K. Hostetler                               Benjamin Joseph Treger
15    LEWIS ROCA ROTHGERBER CHRISTIE LLP                  Kirstin Elisabeth Muller
      3993 Howard Hughes Pkwy., Ste. 600                  HIRSCHFELD KRAMER LLP
16                                                        233 Wilshire Boulevard, Suite 600
      Las Vegas, NV 89169-5996                            Santa Monica, California 90401
17    Phone: (702) 949-8200                               Phone: (310) 255-0705
      Fax: (702) 949-8398                                 Fax: (310) 255-0986
18    Email: hcole@lrrc.com                               Email: ahamer@HKemploymentlaw.com
      Email: jhostetler@lrrc.com                          Email: btreger@HKemploymentlaw.com
19                                                        Email: kmuller@HKemploymentlaw.com

20

21
            Dated this 26th day of October, 2018.
22

23   s/ Alison Megan Hamer
     ALISON M. HAMER
24

25

26
27

28
                                                     1

     CASE NO. 2:18-cv-00979-CMN-VCF
